DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The allowable subject matter indicated in the office action dated 02/25/2022 is withdrawn after further consideration of the claims and newly discovered prior art.  As such, this action is Non-Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-13, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 Claim 1 recites:
 calculating amounts of deformations of the metal mask in two directions perpendicular to each other based on a stretching force of the metal mask in use and deformation properties of the metal mask in the two directions
compensating (this is done via a calculation) the deformations of the metal mask in the two directions by compensation amounts for the deformations, which are identical and opposite to the amounts of the deformations of the metal mask in the two directions
calculating the deformation properties of the metal mask in the two directions based on the design dimensions of the metal mask and the material properties of the material for manufacturing the metal mask
formulas for Young’s Modulus and Poisson’s ratio
These claim limitations amount to the use of a mathematical formula based on known values to arrive at an answer, which is an abstract idea, specifically a mathematical formula or equation as detailed in MPEP 2106.04(a)(2), section C.

This judicial exception is not integrated into a practical application because: there is no positive recitation of using the result of the mathematic formula/calculation to produce or manufacture the mask. The claim amounts to mere calculations, which are an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the claim outside of the mathematic formulas are: 
determining design dimensions of the metal mask, wherein the design dimensions of the metal mask comprise a length, a width and a thickness of the metal mask, a cross-sectional area of an opening in the metal mask, a lateral interval and a longitudinal interval between two adjacent openings in the metal mask
acquiring material properties of a material for manufacturing the metal mask, and the material properties of the material for manufacturing the metal mask comprise Young's modulus and Poisson's ratio
Both steps of determining and acquiring are well understood routine activities (See MPEP 2106.05(d)) in the field of performing design work on a product, and thus do not amount to significantly more than the judicial exception of the claim.

Claims 5, 6, 10 and 12 also recite claim limitations that amount to using known values to perform a mathematical equation.  Thus, these claims are also directed to an abstract idea.  The claims do not recite other limitations that amount to significantly more than the equations.

Claims 7-9 define a variable used in an equation, which does not amount to significantly more.

Claim 11 defines the design dimensions of the mask, which does not amount to significantly more.

Claims 13 and 17-20 recite the use of a computer to perform the method, which does not amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 112
The rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn.
Applicant has amended claims 1 and 13 to remove antecedent basis issues.

Claim Rejections - 35 USC § 103
Claims 1, 5, 10-13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (CN 104561893 B) (Based on documents O and V on PTO-892 dated 02/25/2022) in view of CHERALA (US 20050271955 A1), further in view of HONG (US 20110171768 A1).
Page and Line number citations for HUANG are from the machine translated description.
As to claim 1, HUANG teaches a design method of a mask (Page 3, Lines 164-165 teach the manufacturing of the mask according to the calculated deformations and compensations amounts.) , comprising steps of: calculating amounts of deformations of the metal mask in two directions perpendicular to each other based on a stretching force of the metal mask in use and deformation properties of the metal mask in the two directions (Page 3, Lines 122-123 teach the calculation of the deformation in the longitudinal direction according to the “acting stress” (which is interpreted as the stress on the mask in use).  Page 3, Lines 138-139 teach the calculation of the deformation in the width direction, which is perpendicular to the length.); and compensating the deformations of the metal mask in the two directions by compensation amounts for the deformations, which are identical and opposite to the amounts of the deformations of the metal mask in the two directions, respectively, (Page 3, Lines 168-171 teach the modification of the design of the mask, including the length and the width using length and width compensation amounts, to counter the calculated deformations.  Lines 164-166 teach that the manufacturing is completed by using the deformation amounts as the compensation amounts.  This is interpreted as the two values being equal and opposite.) further comprising a step of acquiring the deformation properties of the metal mask in the two directions, which comprises: determining design dimensions of the metal mask (Page 3, Lines 128-131 teach the longitudinal direction calculation, where the length of the mask plate is known/determined.  Page 3, Lines 130-131 teach the cross sectional area “A” is also known.); acquiring material properties of a material for manufacturing the metal mask (Page 3, Lines 148-153 teach the Poisson ratio and the material of the mask plate are known/determined during the method.); and calculating the deformation properties of the metal mask in the two directions based on the design dimensions of the metal mask and the material properties of the material for manufacturing the metal mask (Page 3, Lines 128-131 teach determining the longitudinal deformation based on the dimensions and material properties (elastic modulus “E”) of the mask, and Lines 144-146 teach the width deformation is determined based on the aforementioned dimensions as well as the Poisson’s ratio, which is a material property.) wherein the design dimensions of the metal mask comprise a length, a width and a thickness of the metal mask, a cross-sectional area of an opening in the metal mask (HUANG, Page 3, Lines 128-131 teach the determination of a length “L” as well as a width/thickness (in the cross sectional area “A”).); and the material properties of the material for manufacturing the metal mask comprise Young's modulus and Poisson's ratio (Lines 130-131 teach the determination of the elastic modulus, which is the Young’s modulus.  Line 146 teaches the determination of the Poisson’s ratio of the material.) wherein the deformation properties of the mask in two directions comprise Young’s modulus in the stretching direction, Young’s Modulus in the direction perpendicular to the stretching direction, and Poisson’s ratio of the metal mask. (Lines 130-131 teach the determination of the elastic modulus, which is the Young’s modulus.  This disclosure is interpreted as applying to both directions.  Line 146 teaches the determination of the Poisson’s ratio of the material.) wherein the width of the metal mask is w, the length of the metal mask is l, the cross-sectional area of the opening is a·b, the lateral interval is e, the longitudinal interval is c, the material for manufacturing the metal mask has Young's modulus E and Poisson's ratio v0. (The mask of HUANG inherently has these dimensions due to the presence of openings, although not labeled in the figure.)
HUANG does not explicitly disclose the mask is made from metal.
However, CHERALA teaches a method for designing a metal mask including determining deformation forces and compensation forces. (¶0019 teaches that masks are known to be made from various materials, including metal.  ¶0014 teaches the shape of the patterned device (20) is controlled by applying canceling forces.)
One of ordinary skill would have been motivated to apply the known metal material technique of CHERALA to the mask making method of HUANG in order to use a well-known and understood mask material with known material properties (such as Young’s modulus and Poisson’s ratio as discussed in CHERALA ¶0019) stored in a design/FEA software.  HUANG, Page 3, Lines 148-153 teach that the material of the board and its properties are relevant to the calculation method.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known metal material technique of CHERALA to the mask making method of HUANG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
HUANG does not explicitly disclose the cross-sectional area of the opening, lateral interval or longitudinal interval are some of the design dimensions or the use of these dimensions in determining the Young’s Modulus and Poisson’s ratio.
However, HONG teaches that when determining strain on a mask with openings, the Poisson ratio can depend on the shape, size, or position of the opening patterns formed in the mask. (See ¶0057) This provides a teaching of using these values in the calculation of strain and Poisson ratio.
Thus, one of ordinary skill in the art would have been motivated to apply the known shape, size, and position dimension consideration technique of HONG to the design method of HUANG, which relates to Young’s Modulus and Poisson Ratio, in order to more accurately determine the values based on the size of the openings in the mask.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known shape, size, and position dimension consideration technique of HONG to the design method of HUANG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 5, HUANG in view of CHERALA and HONG teaches design method of claim 1, wherein the stretching force applied to the metal mask is F (Figure 1 teaches a stretching force is applied to the mask.), and the deformation properties further comprise: a cross-sectional normal stress σx of the metal mask in the stretching direction, which is: σx =F/(w×t) (HUANG, Figure 1 teaches a force is applied to the mask. The mask also has a width and a thickness, so the cross sectional normal stress is a deformation property of the mask.);  a cross-sectional elongation Δl of the metal mask in the stretching direction, which is:Δl=±F×l/(E x ×w×t) (HUANG, Line 128 discloses the use of this formula, with A being the cross sectional area equal to width times thickness.);  a cross-sectional normal strain ϵx of the metal mask in the stretching direction, which is: ϵx =Δl/l=σ x /E x (Line 128 teaches the formula to determine the change in L1 and L is known by as a dimension of the mask, so the cross sectional normal strain is taught by HUANG.); and a relationship between the normal strain ϵx of the metal mask in the stretching direction and a normal strain ϵy of the metal mask in a direction perpendicular to the stretching direction, which is: ϵx =−v×ϵ y, wherein, t is the thickness of the metal mask. (The cross-sectional normal strain is known in HUANG as explained above, and the Poisson ratio is known from the type of material.)


As to claim 10, HUANG in view of CHERALA and HONG teaches the design method of claim 5, wherein, a compensation amount for the deformation of the metal mask in the stretching direction is: T.R. x =Δl/l%=σx /E x% (Line 128 teaches the formula to determine the change in L1 and L is known by as a dimension of the mask, so the elongation amount and the compensation amount is taught by HUANG. Line 168-171 teaches using the values determined to reduce (compensate) the dimensions of the mask.); and a compensation amount for the deformation of the metal mask in the direction perpendicular to the stretching direction is: T.R. y =Δw/w%=ϵy%=−T.R. x /v%. (Line 144 teaches the relationship between the elongation of the length (L1) and the width (L2) is based on the Poisson Ratio (U).  Since the design width of the mask is known, the compensation in the width direction in HUANG is (ΔL1*U)/w corresponding to Δw/w from applicant’s claim.)

As to claim 11, HUANG in view of CHERALA and HONG teaches the design method of claim 1, wherein a cross section of the opening has a side of the opening in a same direction as that of a long side of the metal mask (Figure 1 of HUANG shows that the openings are shaped with a side in the same direction of the long side of the mask.); the stretching direction of the metal mask is a direction of the long side thereof, and the direction perpendicular to the stretching direction is a direction of a short side thereof. (Figure 1 shows the stretching occurs in the long side direction of the mask via the arrows.)
The openings of HUANG are not explicitly a rectangular shape, with a long side of the opening is in a same direction as that of a long side of the metal mask.
However, this limitation is considered a change in shape that does not patentable distinguish from the prior art of HUANG.  See MPEP 2144.04 (IV)(B).

As to claim 12, HUANG in view of CHERALA and HONG teaches the design method of claim 1, including deformation compensation on the metal mask in two directions perpendicular to each other. (See the rejection of Claim 1.).  HUANG also discloses a manufacturing method of a metal mask. (Page 3, Lines 164-166 teach manufacturing the mask according to the deformation and compensation amounts.)

As to claim 13, HUANG teaches design method of a mask (Page 3, Lines 164-165 teach the manufacturing of the mask according to the calculated deformations and compensations amounts.) , comprising steps of: calculating amounts of deformations of the metal mask in two directions perpendicular to each other based on a stretching force of the metal mask in use and deformation properties of the metal mask in the two directions (Page 3, Lines 122-123 teach the calculation of the deformation in the longitudinal direction according to the “acting stress” (which is interpreted as the stress on the mask in use).  Page 3, Lines 138-139 teach the calculation of the deformation in the width direction, which is perpendicular to the length.); and compensating the deformations of the metal mask in the two directions by compensation amounts for the deformations, which are identical and opposite to the amounts of the deformations of the metal mask in the two directions, respectively, (Page 3, Lines 168-171 teach the modification of the design of the mask, including the length and the width using length and width compensation amounts, to counter the calculated deformations.  Lines 164-166 teach that the manufacturing is completed by using the deformation amounts as the compensation amounts.  This is interpreted as the two values being equal and opposite.) further comprising a step of acquiring the deformation properties of the metal mask in the two directions, which comprises: determining design dimensions of the metal mask (Page 3, Lines 128-131 teach the longitudinal direction calculation, where the length of the mask plate is known/determined.  Page 3, Lines 130-131 teach the cross sectional area “A” is also known.); acquiring material properties of a material for manufacturing the metal mask (Page 3, Lines 148-153 teach the Poisson ration and the material of the mask plate are known/determined during the method.); and calculating the deformation properties of the metal mask in the two directions based on the design dimensions of the metal mask and the material properties of the material for manufacturing the metal mask. (Page 3, Lines 128-131 teach determining the longitudinal deformation based on the dimensions and material properties (elastic modulus “E”) of the mask, and Lines 144-146 teach the width deformation is determined based on the aforementioned dimensions as well as the Poisson’s ratio, which is a material property.) wherein the design dimensions of the metal mask comprise a length, a width and a thickness of the metal mask, a cross-sectional area of an opening in the metal mask (HUANG, Page 3, Lines 128-131 teach the determination of a length “L” as well as a width/thickness (in the cross sectional area “A”).); and the material properties of the material for manufacturing the metal mask comprise Young's modulus and Poisson's ratio. (Lines 130-131 teach the determination of the elastic modulus, which is the Young’s modulus.  Line 146 teaches the determination of the Poisson’s ratio of the material.) wherein the deformation properties of the mask in two directions comprise Young’s modulus in the stretching direction, Young’s Modulus in the direction perpendicular to the stretching direction, and Poisson’s ratio of the metal mask. (Lines 130-131 teach the determination of the elastic modulus, which is the Young’s modulus.  This disclosure is interpreted as applying to both directions.  Line 146 teaches the determination of the Poisson’s ratio of the material.) wherein the width of the metal mask is w, the length of the metal mask is l, the cross-sectional area of the opening is a·b, the lateral interval is e, the longitudinal interval is c, the material for manufacturing the metal mask has Young's modulus E and Poisson's ratio v0. (The mask of HUANG inherently has these dimensions due to the presence of openings, although not labeled in the figure.)
HUANG does not explicitly disclose the mask is made from metal.
However, CHERALA teaches a method for designing a metal mask including determining deformation forces and compensation forces. (¶0019 teaches that masks are known to be made from various materials, including metal.  ¶0014 teaches the shape of the patterned device (20) is controlled by applying canceling forces.)
One of ordinary skill would have been motivated to apply the known metal material technique of CHERALA to the mask making method of HUANG in order to use a well-known and understood mask material with known material properties (such as Young’s modulus and Poisson’s ratio as discussed in CHERALA ¶0019) stored in a design/FEA software.  HUANG, Page 3, Lines 148-153 teach that the material of the board and its properties are relevant to the calculation method.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known metal material technique of CHERALA to the mask making method of HUANG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
HUANG does not explicitly disclose a computer-readable storage medium in which computer programs are stored, wherein the computer programs implement, when executed by a processor the method.
However, CHERALA teaches using a computer-readable storage medium in which computer programs are stored, wherein the computer programs implement, when executed by a processor the method. (¶0019-0020 teach the use of finite element analysis, stored in a memory (42), to obtain measurements of data points (deformations) on the patterned device (mask) in response to simulated loads (interpreted as analogous to the stretching loads of HUANG).  ¶0021 teaches the calculation of equal and opposite forces to apply to the mask to maintain the proper shape. Using FEA software is interpreted as inherently teaching a processer capable of implementing the software.) 
One of ordinary skill would have been motivated to apply the known computer program (design software, FEA software) and storage (memory) technique of CHERALA to the calculation and design method of HUANG in order to digitize the process to provide faster, more accurate, and storable methods and data to increase efficiency of the process.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known computer program (design software, FEA software) and storage (memory) technique of CHERALA to the calculation and design method of HUANG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
HUANG does not explicitly disclose the cross-sectional area of the opening, lateral interval or longitudinal interval are some of the design dimensions or the use of these dimensions in determining the Young’s Modulus and Poisson’s ratio.
However, HONG teaches that when determining strain on a mask with openings, the Poisson ratio can depend on the shape, size, or position of the opening patterns formed in the mask. (See ¶0057) This provides a teaching of using these values in the calculation of strain and Poisson ratio.
Thus, one of ordinary skill in the art would have been motivated to apply the known shape, size, and position dimension consideration technique of HONG to the design method of HUANG, which relates to Young’s Modulus and Poisson Ratio, in order to more accurately determine the values based on the size of the openings in the mask.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known shape, size, and position dimension consideration technique of HONG to the design method of HUANG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 17, HUANG in view of CHERALA and HONG teaches the computer readable storage medium of claim 13, wherein the stretching force applied to the metal mask is F (Figure 1 teaches a stretching force is applied to the mask.), and the deformation properties further comprise: a cross-sectional normal stress σx of the metal mask in the stretching direction, which is: σx =F/(w×t) (HUANG, Figure 1 teaches a force is applied to the mask. The mask also has a width and a thickness, so the cross sectional normal stress is a deformation property of the mask.) ;  a cross-sectional elongation Δl of the metal mask in the stretching direction, which is:Δl=±F×l/(E x ×w×t) (HUANG, Line 128 discloses the use of this formula, with A being the cross sectional area equal to width times thickness.);  a cross-sectional normal strain ϵx of the metal mask in the stretching direction, which is: ϵx =Δl/l=σ x /E x (Line 128 teaches the formula to determine the change in L1 and L is known by as a dimension of the mask, so the cross sectional normal strain is taught by HUANG.); and a relationship between the normal strain ϵx of the metal mask in the stretching direction and a normal strain ϵy of the metal mask in a direction perpendicular to the stretching direction, which is: ϵx =−v×ϵ y, wherein, t is the thickness of the metal mask. (The cross-sectional normal strain is known in HUANG as explained above, and the Poisson ratio is known from the type of material.)
As to claim 20, HUANG in view of CHERALA and HONG teaches the computer readable storage medium of claim 17, wherein, a compensation amount for the deformation of the metal mask in the stretching direction is: T.R. x =Δl/l%=σx /E x% (Line 128 teaches the formula to determine the change in L1 and L is known by as a dimension of the mask, so the elongation amount and the compensation amount is taught by HUANG. Line 168-171 teaches using the values determined to reduce (compensate) the dimensions of the mask.); and a compensation amount for the deformation of the metal mask in the direction perpendicular to the stretching direction is: T.R. y =Δw/w%=ϵy%=−T.R. x /v%. (Line 144 teaches the relationship between the elongation of the length (L1) and the width (L2) is based on the Poisson Ratio (U).  Since the design width of the mask is known, the compensation in the width direction in HUANG is (ΔL1*U)/w corresponding to Δw/w from applicant’s claim.)

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (CN 104561893 B) (Based on documents O and V on PTO-892 dated 02/25/2022) in view of CHERALA (US 20050271955 A1) and HONG (US 20110171768 A1), as applied in claim 5 above, further in view of BABULAL (NPL U on current PTO-892).
As to claim 6, HUANG in view of CHERALA and HONG teaches the design method of claim 5, wherein the cross-sectional normal stress, cross sectional elongation, cross sectional normal strain, and relationship between normal strain in a stretching direction and perpendicular to the stretching direction are known. (See rejection of Claim 5.)
HUANG in view of CHERALA and HONG does not explicitly disclose the use of a correction parameter C1.
Applicant’s correction parameter is interpreted as a factor/percentage of surface area remaining due to the openings in the mask.  This factor is used with the cross-sectional area calculation included in the normal stress and cross-sectional elongation formula.
However, BABULAL teaches that when determining strain for a plate with openings in it, the size of the hole is a factor that is addressed in the formula.  (Figure 1 and formula (2) show that the stress is determined based on the axial force and cross-sectional area, similar to applicant’s formula in Claim 5.  Step 2.2 of BABULAL shows that when there is a hole in the plate, the cross-sectional area is now ((t) * (D-d)), with (t) being thickness, (D) being plate width, and (d) being the size of the hole.  Thus, the reference teaches that when determining stress, the cross-sectional area is corrected based on the size of the hole.)
Since the mask of HUANG has numerous openings across the width of the mask, the correction is interpreted as being applied to the cross-sectional area formula to find the remaining cross-sectional area of the mask after the holes are formed.
One of ordinary skill would have been motivated to apply the known correction technique of BABULAL when carrying out the calculation method of HUANG in order to properly determine the stress based on the corrected cross-sectional area value, resulting in a more accurate calculation of the elongation of the plate.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known correction technique of BABULAL when carrying out the calculation method of HUANG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 7, HUANG in view of CHERALA, HONG and BABULAL teaches the design method of claim 6, wherein the correction parameter C1 is related to an etching process for forming the opening. (BABULAL, Figure 1 and Section 2.2 teaches the correction of the cross-sectional area calculation based on the size of the hole/opening.  The size of the openings, and thus the remaining mask material in HUANG is related to the process for forming the opening. CHERALA ¶0003 teaches that masks are made from etched substrates.)

As to claim 8, HUANG in view of CHERALA, HONG and BABULAL teaches the design method of claim 7, wherein the correction parameter C1 is related to the thickness of the metal mask and an inclination angle of the opening with respect to a plane in which the metal mask is located. (BABULAL teaches that the size of the opening is used when determining a correction for the cross-sectional area formula in Figure 1 and Section 2.2.  The corrected cross-sectional area formula is adjusted based on the amount of material missing due to the hole (the hole diameter * the thickness) when the hole is 90-degree inclination angle (not tapered) compared to the plane in which the plate is located.  The amount of material missing from the plate will change if the hole has a taper, thus the inclination angle must be considered to determine the accurate cross-sectional area removed from the plate. This rationale is based on the formulas for area of a shape, for example a rectangle is simply (length * width) but a rectangle with tapered side portions requires the angles between the top and the sides to determine the amount of area missing due to the angled side pieces.)

As to claim 9, HUANG in view of CHERALA, HONG and BABULAL teaches the design method of claim 6, wherein the correction parameter C1 ranges from ½ to ¼. (BABULAL, teaches the correction of a cross sectional area formula for a plate with a hole in it accounts for the leftover cross-sectional area after removing the cross-sectional area of the hole (See section 2.2).  HUANG, Figure 1 shows the remaining width after accounting for the openings is ½ to ¼ of the plate, such that the cross-sectional area (A) will need to be corrected by ½ to ¼ when performing the calculations using that value.)

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (CN 104561893 B) (Based on documents O and V on PTO-892 dated 02/25/2022) in view of CHERALA (US 20050271955 A1) and HONG (US 20110171768 A1), as applied in claim 17 above, further in view of BABULAL (NPL U on current PTO-892).
As to claim 18, HUANG in view of CHERALA and HONG teaches the design method of claim 17, wherein the cross-sectional normal stress, cross sectional elongation, cross sectional normal strain, and relationship between normal strain in a stretching direction and perpendicular to the stretching direction are known. (See rejection of Claim 5.)
HUANG in view of CHERALA and HONG does not explicitly disclose the use of a correction parameter C1.
Applicant’s correction parameter is interpreted as a factor/percentage of surface area remaining due to the openings in the mask.  This factor is used with the cross-sectional area calculation included in the normal stress and cross-sectional elongation formula.
However, BABULAL teaches that when determining strain for a plate with openings in it, the size of the hole is a factor that is addressed in the formula. (Figure 1 and formula (2) show that the stress is determined based on the axial force and cross-sectional area, similar to applicant’s formula in Claim 5.  Step 2.2 of BABULAL shows that when there is a hole in the plate, the cross-sectional area is now ((t) * (D-d)), with (t) being thickness, (D) being plate width, and (d) being the size of the hole.  Thus, the reference teaches that when determining stress, the cross-sectional area is corrected based on the size of the hole.)
Since the mask of HUANG has numerous openings across the width of the mask, the correction is interpreted as being applied to find the remaining cross-sectional area after accounting for the size of all the holes.
One of ordinary skill would have been motivated to apply the known correction technique of BABULAL when carrying out the calculation method of HUANG in order to properly determine the stress based on the corrected cross-sectional area value, resulting in a more accurate calculation of the elongation of the plate.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known correction technique of BABULAL when carrying out the calculation method of HUANG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 19, HUANG in view of CHERALA, HONG and BABULAL teaches the design method of claim 6, wherein the correction parameter C1 ranges from ½ to ¼. (BABULAL, teaches the correction of a cross sectional area formula for a plate with a hole in it accounts for the leftover cross-sectional area after removing the cross-sectional area of the hole (See section 2.2).  HUANG, Figure 1 shows the remaining width after accounting for the openings is ½ to ¼ of the plate, such that the cross-sectional area (A) will need to be corrected by ½ to ¼ when performing the calculations using that value.)
Response to Arguments
Applicant does not provide specific remarks regarding the rejection of claims 1 and 13.  The amendment of claims 2-4 into claim 1 and 14-16 into claim 13 are sufficient to overcome the rejection.
However, HONG teaches that when determining strain on a mask with openings, the Poisson ratio can depend on the shape, size, or position of the opening patterns formed in the mask.  This reference has been combined with the teachings of HUANG to arrive at the limitations of claims 1 and 13, as explained above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20020059903 A1, ¶0036 and Figures 26-28 teach that the size of the non-opening part of the mask can be determined based on the thickness and the inclination angle of the holes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726        



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726